More than ever before, we share a common destiny. The destiny of everyone here is also our destiny, and we can master the challenges of the future only if we face them together. That is why we have the United Nations. That is why we meet in this Assembly.
Today, we are doing so at a time marked by the destructive forces of war and the tragic plight of refugees, such as the unspeakable horror of Syria, girls abducted and enslaved by Boko Haram, or teenagers on the run who are in search of opportunity but have never attended school. It is also marked by the return of geopolitical rivalries and isolationism. The basic tenets of our coexistence are being challenged. Acts of aggression are changing borders; nuclear weapons are proliferating and being tested; human dignity is being denied. We are being revisited by the spectres of xenophobia and aggressive nationalism, autocracy and fear-mongering. Walls are being erected.
We must and we can respond to that by empowering people, by strengthening democracy, good governance and the rule of law, by celebrating diversity, by keeping our economies open and pushing for trade, so that we can create decent jobs for all, by committing to arresting climate change in order to save our planet, by setting ambitious goals for sustainable development, by pursuing peace through diplomacy, and by seeking solutions through collaboration.
High on our global agenda are the issues of migration and refugees. As we have heard so many times already this week, 65 million people are fleeing from harm. The international community must live up to its commitments by providing protection for refugees and guaranteeing the right to seek asylum. That is a global responsibility, to be shouldered cooperatively and addressed comprehensively and through shared governance. The New York Declaration for Refugees and Migrants (resolution 71/1), which the Assembly adopted earlier this week, is a first step. But there are many more to take. Fundamentally, we need to redouble resettlement efforts, which are the most important way to help refugees. And at the same time, we must harness the positive effects of safe and orderly migration.
The United Nations must adapt to a changing environment. The Organization has achieved a great deal in 71 years, but it falls short of our expectations. It is time for serious reforms that can make it fit for purpose. To succeed, we need a strong, visionary and courageous leadership, dedicated to change, to turning ambitions into concrete action and to delivering on the recent groundbreaking multilateral achievements on climate change, sustainable development and peace.
We need the States Members of the United Nations to heed and lead that call for change. The prevention of armed conflict must be at the core of our action. We should make full use of Chapter VI of the Charter of the United Nations, which remains underutilized. Early warnings should be followed by early action. Resolution 70/262, on sustaining peace, adopted by the Assembly earlier this year, provides a strong framework on which to base effective prevention and peacebuilding. Working with and through regional organizations will make the United Nations more effective in its quest to sustain peace. It is particularly important to find ways to sustainably finance regional and subregional organizations’ peace operations.
Another area requiring determined action is gender equality. We call for a true shift in the way we approach global efforts aimed at achieving gender equality. Ultimately, it is our task to enhance rights, representation and resources for women and girls all around the world, by increasing women’s participation in peace processes, protecting them against gender- based violence in humanitarian crises and strengthening their political and economic empowerment. The United Nations can lead the way by improving the gender balance in its system and having a gender-responsive budget of its own, and by using gender-disaggregated data when dealing with matters of peace and conflict, including in the Security Council.
The 2030 Agenda for Sustainable Development is a political road map for reform. It requires the United Nations to offer comprehensive advice and support to Governments on how to shape and develop societies on issues ranging from tax reform to decent jobs. It also requires the United Nations to monitor developed countries, while assisting middle-income countries in their efforts to build inclusive and accountable institutions and sustainable prosperity.
To achieve that, we must strengthen and reform the financing of the United Nations. All branches of its development system should make full use of their respective mandates and specialties, working together and avoiding duplication. Collaborative efforts should be rewarded. That is the only way that the United Nations, with its limited resources, will be able to make a greater impact at the country level and support the efforts of all Member States to achieve the Sustainable Development Goals (SDGs). A United Nations conference to be co-hosted by Fiji and Sweden in 2017 will focus on SDG 14, with the goal of conserving and using sustainably our oceans, seas and marine resources.
Security is something we must build together. It is something we share, and that notion compels us to contest the false logic of confrontation and geopolitical zero-sum games. Instead, it can lead us to emphasize de-escalation and disarmament, mediation and dialogue, conflict prevention and peacebuilding. That is a cornerstone of Swedish security policy. It is our basic approach to security in both our immediate and global neighbourhoods.
Indeed, the importance of cooperation increases with the transboundary nature of threats. Internal and external security are more interlinked than ever before. Therefore, we must improve our common tools for crisis management, equip the next generation of peace operations with more robust mandates and adequate resources and strengthen cooperation between the United Nations and regional organizations, including the European Union and the African Union.
But we cannot ignore the key to achieving peace: political will. And for peace to be sustainable, the root causes of conflict must be tackled and the rules of our multilateral world order respected. Peace accords are not implemented, and resolutions, mandates and decisions by the Security Council are disregarded. This is unacceptable. It challenges the authority of the Security Council and the rules-based international order itself.
The Middle East peace process has stalled. The parties are far apart, trust is lacking and the situation on the ground is deteriorating. The occupation must end, international law must be observed and the two-State solution must be revitalized. The Security Council has a huge responsibility. Other initiatives to revive the peace process, such as the Arab Peace Initiative and the French initiative, should be supported by all of us. Sweden is honoured to lead the work on involving civil society in the French initiative.
In Europe, Russia’s illegal annexation of Crimea and military presence in eastern Ukraine constitute breaches of international law and principles of the European security order agreed by all participating States of the Organization for Security and Cooperation in Europe. All parties must do their part so that Ukraine can regain control over its internationally recognized borders.
If we want peace, we need to plan for peace and sustain peace. This is equally critical in the vulnerable aftermath of violent conflict. As more areas are liberated from Da’esh and other terrorist groups, we must take action to win peace; we must, at the very least, mitigate and stabilize the situation in liberated areas. To meet this challenge, our tools must be developed and cooperation enhanced.
The United Nations is central to political processes, the delivery of immediate relief, and efforts for long- term development, including State-building. I welcome the fact that the United Nations is now exploring responses for stabilization. Sweden believes that closer cooperation in this field between the United Nations and the European Union, politically and on the ground, would be beneficial. We should be ready to provide such comprehensive support to Iraq.
I wish to thank the General Assembly once again for electing Sweden as a non-permanent member of the Security Council for the 2017-2018 term. We take its strong support as a vote of confidence for our foreign policy of solidarity and global commitment. We also see it as a call for a Security Council that addresses challenges to international peace and security in a comprehensive, inclusive and transparent manner. We are ready to assume our share of responsibility for the entire Council agenda.
We will bring our foreign policy perspectives with us in fulfilling this assignment — those of preventing armed conflict, sustaining peace, the necessity of including women in peace processes and an understanding of security that stresses the links to sustainable development. We will continue to talk with, not only about, countries, and we will remain true to our principles. Swedish foreign policy rests firmly on international law, respect for human rights, gender equality and a humanitarian perspective.
“Today is the last day of the war.” That is what the Colombian magazine Semana wrote on 23 June this year. More than 50 years of conflict have passed. Hundreds of thousands have been killed. Millions were on the run. Let us pay our respects to the victims. Let us welcome the peace agreement. But let us also remember what is unique about this agreement. The architects were not only the Government and the guerrillas. Victims of the conflict, women’s organizations and civil society were also involved. Peace does not come about because it is printed in a headline. It happens step by step, because of the courage of ordinary people. It happens when people organize a meeting to form a political party to voice their demands or print a pamphlet or use social media to rally for their cause. It happens when women and girls claim their human rights, when civil society and trade unions grow, making societies and economies more participatory and inclusive. Such is the fabric of lasting peace and such is the task of the United Nations.
